DETAILED ACTION
In replay to applicant communication filed on January 04, 2021, Claims 1-20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on January 04, 2021 with respect to the rejection of claims 1-20 have been fully considered and withdrawn in view of applicant arguments and amendment. 

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims 1, 11, and 16 are the combined limitations of receiving from a first player, an encrypted first value of a key figure type; receive from a second player, an encrypted second value of the key figure type; receiving from a third player, an encrypted third value of the key figure type, the first player, the second player, and the third player comprising a peer group; performing a secure computation protocol with the peer group using the encrypted first value, the encrypted second value, and the encrypted third value to generate a statistical measure selected from a top quartile and a bottom quartile, the secure multi-party computation protocol including a determination of ranks of the encrypted first value, the encrypted second value, and the encrypted third value in a sorted list and a selection of a bottom quartile value of the sorted list or a top quartile value of the sorted list using an oblivious transfer protocol; storing the statistical measure in an in-memory database as a data object comprising the key figure type and the peer group; and communicating the statistical measure to 

The prior art disclosed by Geiger (US Pub. No. 2011/0218919) is found as the closest prior art to the claimed features of the invention. Geiger discloses the system and method for reporting patient medical status relating to medical procedure using biometric data of patients to link medical reports relating to the medical procedure. However, the cited art alone or in combination with other art fail to teach the limitations of the above independent claims. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/TESHOME HAILU/Primary Examiner, Art Unit 2434